DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11164356. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent US 10719966. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim(s) is/are an obvious variation of the patented claims, or entirely covered by the patented claims. 
For example, claim 1 of the instant application discloses a system comprising a display interface and a camera in communication with an augmented reality visualization device. These limitations are all disclosed by the claim 1 of the patent US 10719966. Therefore, claim 1 of the instant application is covered by the claim 1 of the patent US 10719966, and is/are not patently distinct from the mentioned patent claim.  
The following table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the mapping claim 1 of patent US 10719966. 
Claim 1 of the Instant Application 17/516439
Claim 1 of the Patent 10719966
A system comprising: a display interface in communication with an augmented reality visualization device, wherein the display interface is configured to present a graphical user interface comprising an augmented reality accident scene corresponding to a real world location and an accident site;
A system comprising: a display interface in communication with an augmented reality visualization device, wherein the display interface is configured to present a graphical user interface comprising an augmented reality accident scene corresponding to a real world location and an accident site and a recommended object listing comprising one or more recommended objects for inclusion in the augmented reality accident scene;
a camera in communication with the augmented reality visualization device, wherein the camera stores one or more videos of the real world location and the accident site; and
a camera in communication with the augmented reality visualization device, wherein the camera stores one or more videos of the real world location and the accident site; and
the augmented reality visualization device, wherein the augmented reality visualization device comprises: one or more processors; 
the augmented reality visualization device, wherein the augmented reality visualization device comprises: one or more processors;
a first data source configured to store location information corresponding to the real world location, wherein the location information comprises attributes of the real world location; 
a first data source configured to store location information corresponding to the real world location, wherein the location information comprises attributes of the real world location and a prior object listing of one or more prior objects associated with the real world location; 

a second data source configured to store accident information corresponding to the accident site, wherein the accident information comprises the one or more videos from the camera; a third data source configured to store participant information received from other participants in the accident site, wherein the participant information is received from one or more of the following: one or more other drivers, one or more witnesses, or one or more police officers; a fourth data source configured to store vehicle information received from a plurality of sensors located on a vehicle of a user; a fifth data source configured to store dash camera video from a dash camera installed on one or more vehicles involved in the accident site, consolidating and storing the dash camera video from any dash cameras available; a sixth data source configured to store street camera video from one or more street cameras from one or more streets and buildings around the accident site, consolidating and storing the street camera video from any street cameras available; and memory storing instructions that, when executed by the one or more processors, cause the augmented reality visualization device to: generate the augmented reality accident scene corresponding to the accident site based at least in part on the accident information and the location information; 
a second data source configured to store accident information corresponding to the accident site, wherein the accident information comprises the one or more videos from the camera; a third data source configured to store participant information received from other participants in the accident site, wherein the participant information is received from one or more of the following: one or more other drivers, one or more witnesses, or one or more police officers; a fourth data source configured to store vehicle information received from a plurality of sensors located on a vehicle of a user; a fifth data source configured to store dash camera video from a dash camera installed on one or more vehicles involved in the accident site, consolidating and storing the dash camera video from any dash cameras available; a sixth data source configured to store street camera video from one or more street cameras from one or more streets and buildings around the accident site, consolidating and storing the street camera video from any street cameras available; and memory storing instructions that, when executed by the one or more processors, cause the augmented reality visualization device to: generate the augmented reality accident scene corresponding to the accident site based at least in part on the accident information and the location information; 
generate a prior object listing comprising one or more prior objects, wherein each of the one or more prior objects is associated with the location information; 
generate the prior object listing comprising the one or more prior objects based at least in part on the prior object listing, wherein each of the one or more prior objects is associated with the location information; 
cause display of the augmented reality accident scene and the prior object listing on the display interface; receive a first user input comprising an indication of a location in the accident site from the user; 
cause display of the augmented reality accident scene and the prior object listing on the display interface; receive first user input comprising a selection of one or more prior objects and an indication of a location in the accident site for the one or more prior objects from the prior object listing from the user; 
update the augmented reality accident scene to include a representation of the first user input; cause display of an updated augmented reality accident scene on the display interface; analyze and compare the updated augmented reality accident scene, the participant information, the vehicle information, the dash camera video, and the street camera video; and generate a list of areas of conflict based on the analysis and comparison of the updated augmented reality accident scene, the participant information, the vehicle information, the dash camera video, and the street camera video to validate and confirm the updated augmented reality accident scene.
update the augmented reality accident scene to include a representation of a first prior object; cause display of an updated augmented reality accident scene on the display interface; analyze and compare the updated augmented reality accident scene, the participant information, the vehicle information, the dash camera video, and the street camera video; and generate a list of areas of conflict based on the analysis and comparison of the updated augmented reality accident scene, the participant information, the vehicle information, the dash camera video, and the street camera video to validate and confirm the updated augmented reality accident scene.

The following is a complete listing of the correspondence between the claim of the instant application and the patents:
Claims of the Instant Application 17/516439
1-9
10
11
12
13
14
15
16
17
18
19
20
Claims of the Patent 10719966
1-9
9
10
12
13
14
11
11
15
16
17
18


Allowable Subject Matter
Claims 1-20 are allowed if the double patenting rejections set forth above are overcome.
The following is an examiner’s statement of reasons for allowance:
The invention relates to an accident re-creation system with an augmented reality system that facilitate visualization of an accident and recreation of an accident.
Creath (US 9691189) teaches an accident assessment and reconstruction system comprising a display interface, a camera in communication with an augmented reality visualization device.
Catalano et al. (US 20190303463) teaches a plurality of sensors including dash cameras, traffic cameras. 
Wahlbin et al. (US 20040111301) teaches comparing an accident reconstruction result with witness statements.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the combination of elements recited in the independent claim(s) as a whole obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            8/22/2022